Citation Nr: 1430445	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  08-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the Veteran's claim for service connection for major depression, bipolar disorder and posttraumatic stress disorder (PTSD).  

The Board notes that the Veteran was previously denied service connection for passive aggressive personality disorder in June 1971 because the condition was considered a constitutional/developmental condition for which service connection is not warranted.  As the current claim arises from different diagnoses which have not been previously considered, the claim will be considered as a separate and distinct claim from his prior claim for service connection for passive aggressive personality. No new and material evidence is, therefore, necessary.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (finding that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases).  Additionally, as the Veteran has filed claims for several psychiatric disorders the issue has been recharacterized on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Veteran testified before a Decision Review Officer (DRO) in February 2007 and at an April 2011 Travel Board hearing.  Copies of both transcripts are associated with the claims file.  

The case was remanded by the Board for further development September 2011.  

While the claim was in remand status, the Veteran's Law Judge who conducted the April 2011 hearing retired from the Board.  The Veteran was given the opportunity to present evidence before another Veterans Law Judge via a May 2014 letter; however, he did not respond to the letter, and thus did not indicate that he wished to have an additional hearing. 

A review of the Veteran's Virtual VA file reveals VA treatment records dated September 1998 to June 2002 and June 2010 to August 2012.  The other documents are either duplicative of the records in the paper claims file or are irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay but finds that that further development is necessary prior to adjudication of the claim.   

In a March 2004 statement the Veteran reported that he receives both SSA benefits and SSI benefits.  The Veteran also submitted his award letters for his Social Security Benefits and Supplemental Security Income in support of his claim for service connection.  However, to date, the Veteran's SSA records have not been requested or obtained.  The Board notes that VA's duty to assist includes obtaining relevant Federal records, to include those considered in adjudication a claim for SSA benefits if they are potentially relevant to a claim for VA compensation benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Take all necessary steps to contact the SSA and attempt to obtain any records pertinent to the Veteran's application(s) for Social Security disability benefits, including any resulting decisions and/or determinations, and all supporting medical documentation utilized in rendering the decision(s).

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



